Citation Nr: 1410834	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder (previously claimed as pain in the arm and back), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to November 1993.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.

The Veteran's Virtual VA records were reviewed and considered in preparing this decision and remand.

In February 2013, the Veteran provided testimony before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of those proceedings is in the Veteran's electronic claims file.  

In September 2013, the Veteran submitted claims for service connection for chest wall syndrome, sinusitis, bilateral carpal tunnel syndrome, GERD, migraine headaches, hearing loss, tinnitus, and a bilateral knee condition.  See Application for Disability Compensation and Related Compensation Benefits in Veterans Benefits Management System (VBMS) file.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  An unappealed November 2007 rating decision denied service connection for pain in the arms and back.

2.  The evidence pertaining to the Veteran's lumbar spine (back) disorder submitted subsequent to the November 2007 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the lumbar spine disorder claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the Veteran's claim for service connection for degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 3.102, 3.156, 3.159, 3.326(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development. Thus, the Veteran is not prejudiced by the Board's actions in this decision, and no further discussion of the VCAA is required for this claim.




II.  New and Material Evidence

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a lumbar spine disorder.

In a November 2007 rating decision, the RO denied service connection for a back disorder, specifically for pain in the arms and back.  The Veteran was advised of his appellate rights in a letter dated in the same month.  The Veteran was advised that his back pain was a symptom, but not a disability.  His claim was denied on the basis that no current back disability existed at that time.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If, however, new and material evidence is presented or secured with respect to a claim that has been denied and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In October 2009, the Veteran filed a claim for service connection for a back disability.  Again, claims shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513   (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible.").

In this case, the following evidence has been added to the record since the most recent denial in July 2005:  Private treatment records dated in 2008 and 2009, as well as in 2011 and 2012, a March 2010 VA examination, and lay statements and hearing testimony from the Veteran and his representative.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273   (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis). 

The evidence is also material.  The Court of Appeals for Veterans Claims (Court) recently stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Thus, under Shade, this new evidence is also material to the Veterans lumbar spine claim.  Specifically, an October 2008 lumbar spine MRI shows an impression of moderate spondylosis at L4-5.  Thus, a current disability exists in the lumbar spine.  A September 2009 private treatment record indicates the Veteran's report that he has had pain since an in-service accident in which he injured his now service-connected cervical spine.  The Veteran's claim, as described in his October 2009 statement to VA, is that he injured his lumbar spine in the same accident, and that he has had back pain ever since that time.  More recently, March 2012 private treatment shows a lumbar sprain with lumbar radiculopathy.  The private evidence, therefore, addresses the specific basis for the prior denial, a current diagnosis of a lumbar spine disability, and also lends support to the notion that this lumbar spine disability has a causal connection to the Veteran's active service.  Moreover, this evidence gives rise to the need for a new VA examination, in that the March 2010 VA examiner failed to recognize the Veteran's reports of pain since the time of the in-service incident, or the notations within the private record of pain since active service.  Therefore, the Veteran's lay statements, which are presumed credible in the context of a new and material evidence claim, combined with the current medical evidence, are sufficient to reopen his claim, since they trigger VA's duty to assist the Veteran by providing a new VA examination and obtaining a new medical opinion.  Shade, 24 Vet. App. at 118. 

Accordingly, since there is new and material evidence, the claim of entitlement to service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claim must now be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as will be discussed below in the remand section of this decision, the Board finds that additional development is initially needed.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a lumbar spine disorder is reopened; to this extent only, the claim is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the lumbar spine disability claim can be properly adjudicated. 

The Veteran was afforded a VA examination in March 2010.  The VA examiner physically examined the Veteran and recorded his reported history of the in-service accident, as well as subsequent chronic cervical spine disability.  The Board notes that VA has conceded that the Veteran experienced in-service lumbar spine pain after this accident.  The examiner reported that current CT Scan of the lumbar spine revealed mild central canal stenosis at L4-5 and L3-4, on the basis of disc bulge.  Based upon these factors, the examiner confirmed the existence of a current disability, but opined that the Veteran's mid and lower back pain is less likely as not caused by his in-service neck and back pain.  The examiner explained that the Veteran "seemed to do well physically following his in-service motor vehicle accident, and continued to function well within the military service for quite a few years, with little activity restrictions imposed."  The examiner based his negative nexus opinion "upon the lack of him seeking continuous medical treatment for his ... low back between his military service time up until 2005."  The examiner determined that the back disability was likely due to a post-service 2005 motor vehicle accident.  The Board notes that the examiner ignored the Veteran's reports of pain in service, which is confirmed in the Veteran's service treatment records, as well his reports that the pain has been ongoing ever since the time of the in-service incurrence.  The March 2010 VA opinion is considered competent medical evidence related to the existence of a current disability; however, the opinion is inadequate because the VA examiner failed to consider the lay evidence of continued back problems during and after service, as he stated there is no noted continuing disability during service or for several years thereafter.  The VA examiner based this opinion upon a lack of medical treatment, yet ignored the Veteran's report of the existence of symptoms.  The Veteran's testimony in this regard, as well as his reports to his private physician in November 2005 and September 2009, are credible evidence.  Moreover, the VA examiner attributed the Veteran's back disability to a 2005 post-service accident, but ignored the November 2005 report in conjunction with treatment following the accident, which notes the Veteran's report of experiencing back pain since is time in service.  In this regard, again, a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).   The Board also observes a notation in September 2005 of degenerative disc disease of the lumbar spine in a private medical report, yet the VA examiner failed to discuss whether a degenerative disease could manifest immediately after an automobile accident, or whether it was more likely due to a remote cause.  The VA examiner's opinion was essentially based upon an inaccurate factual premise.  Accordingly, this opinion must be rejected as not reliable and hence not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A new VA examination, including a review of the entire claims file, with an adequate medical opinion is necessary in order to decide this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical opinion, it must provide one that is adequate).

The Veteran is hereby notified that it is his responsibility to report for all examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Finally, at the time of the Veteran's hearing, he reported treatment with a private practitioner three months following his separation from service in 1993, as well as an attempt in the late 1990s to seek treatment from a VA healthcare facility.  On remand, the Veteran should be provided an opportunity to provide the information necessary in order for VA to assist him in obtaining these potentially relevant VA and private treatment records.  See 38 C.F.R. 3.159(c) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any VA or non-VA evidence, especially information relevant to obtaining 1993 private treatment records and VA records dated in the late 1990's, as referenced by the Veteran at his February 2013 hearing.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA spine examination with an appropriate examiner to determine the etiology of his current lumbar spine disorder.  The VA examiner should thoroughly review the Veteran's VA paper and paperless claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not that the Veteran's current lumbar spine disorder had its onset in or is otherwise related to his active military service.  In this opinion, the VA examiner must consider all private treatment records, especially those with reference to the initial manifestation of the Veteran's back pain, as well as the Veteran's lay testimony related to his ongoing back pain.  

The examiner must also comment on the 2005 notation of degenerative disc disease and comment as to whether such a degenerative disease is as likely as not due to the in-service incident, and whether the pain in service and continuing since is as likely as not an initial notation of arthritis with ongoing chronic symptoms continuing ever since.  The VA must take all of this medical and lay information into account when rendering the opinion as to etiology.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


